In his motion for a rehearing, appellant asserts that in our original disposition of this case we erred in several respects. First, in holding that H. J. Lange was the owner of the automobile in question, whereas, the proof showed that his son-in-law, L. C. Orr, was the true and legal owner which constitutes a variance between the allegation and proof. This question was sufficiently discussed in the original opinion and was properly disposed of.
He next asserts that we erred in not sustaining his bill of exception relating to the court's action in overruling his motion for a continuance. This was appellant's second application for a continuance and the trial court was fully justified in overruling the same on the ground that appellant had failed to use due diligence. Moreover, it appears from the record that the absent witness, D. L. Barnett, was a co-conspirator with appellant in the commission of the offense. We think this question was properly disposed of in our original opinion.
He also claims that we were in error in holding that the testimony of Mr. Brooks was admissible. Whatever conversation and transaction took place between Brooks and D. L. Barnett relating to the automobile in question was admissible on the theory that any act or transaction by one co-conspirator in the furtherance of the common design is admissible on the trial of either party. See Taylor v. State, 3 Tex. App. 200[3 Tex. Crim. 200]; Gracy v. State, 57 Tex.Crim. R. (121 S.W. 705); Wallace v. State,46 Tex. Crim. 341 (81 S.W. 966); and Branch's Ann. P. C., page 352, Sec. 694, where many cases are cited. Moreover, appellant was within one hundred feet of Brooks and D. L. Barnett when the automobile which appellant had purchased from H. J. Lange a very short time before for $735.00 was sold by D. L. Barnett to Brooks for $600.00.
All other matters re-urged by appellant have been considered by us, and we are of the opinion they were correctly disposed of.
The motion for a rehearing is overruled.
Opinion approved by the Court.
 *Page 1